 
Messenger [messenger.jpg]


Master Services Agreement
 
Between
 
Mobile Messenger Inc
 
and
 
New Motion Inc


--------------------------------------------------------------------------------

 
 
This Master SMS Services Agreement is made the 19th day of April 2005, between :
 

(1)
Mobile Messenger Pty Ltd. , a company incorporated in Sydney, whose principal
place of business is Level 1 / 225 Miller Street North Sydney NSW ("Mobile
Messenger"), and

 

(2)
New Motion Inc, a company Incorporated in California, whose is principal place
of business is 10 Corporate Park #315, Irvine, ca. 92602 ("Customer").

 
BACKGROUND:
 

A.
Mobile Messenger is a provider of mobile messaging services.

 

B.
Customer wishes to obtain, and Mobile Messenger is willing to provide, such
services on the basis of and subject to the Terms and Conditions of this Master
Services Agreement and of Addenda entered into under it.

 
NOW IT IS HEREBY AGREED AS FOLLOWS:
 

1
Definitions and Interpretation

 

1.1
The following Definitions shall apply to these Terms and Conditions:

   

1.1.1
"Addendum" means an Addendum which invokes, and is properly executed by the
parties under these Terms and Conditions;

 

1.1.2
"Allocated Number" means any specific telephone or text number or code (such as
a short code) to be entered by End-users, allocated to the Customer for the
Services, either dedicated to the Customer or to be shared with one or more
other customers;

 

1.1.3
"Commencement Date" means the earlier of the date when (a) complete provisioning
details are provided by Mobile Messenger to Customer in respect of the Services,
and (b) the relevant Services commence to be provided;

 

1.1.4
"Customer Rights" means all Intellectual Property Rights owned by Customer in
relation to Customer Content;

 

1.1.5
"Customer Content" means any information provided by or on behalf of the
Customer for transmission by Mobile Messenger as part of the Services;

 

1.1.6
"Customer Data" means any personal data (a) comprised in or relating to any
message, (b) which is provided by the Customer or any of its direct or indirect
customers, or (c) in respect of MO, from any End-user;

 

1.1.7
"End-user" means any user of the relevant Network Operator's mobile network;

   

1.1.8
"Intellectual Property Rights" means all copyright (Including but not limited to
rights in computer software), patents, trademarks, trade names, trade secrets,
registered and unregistered design rights, database rights and topography
rights, all rights to bring an action for passing off, any other similar form of
intellectual property or proprietary rights, statutory or otherwise, whether
registrable or not and shall Include applications for any of them, all rights to
apply for protection in respect of any of the above rights and all other forms
of protection of a similar nature or having equivalent or similar effect to any
of these which may subsist anywhere in the world;

 

1.1.9
"Mobile Messenger Data" means data, excluding Customer Data, which is provided
or generated in the course of Mobile Messenger's provision of the Services;

 

1.1.10
"Mobile Messenger Rights" means all Intellectual Property Rights owned by Mobile
Messenger, Including but not limited to those Intellectual Property Rights
involved in any aspect of the Services, the Platform or any device, software or
data used in connection therewith, Including without limitation the Mobile
Messenger Data, but excluding Customer Data;

 

--------------------------------------------------------------------------------

 
 
1.1.11
"MO" (or "Mobile Originated") means a message received by Mobile Messenger from
a Network Operator (such as, without limitation, a mobile-originated SMS);

 

1.1.12
"MT" (or "Mobile Terminated") means a message sent by Mobile Messenger from the
Platform to a Network Operator's mobile network;

 

1.1.13
"Network Operator" means a mobile network operator which is directly or
indirectly engaged in the performance of any of the Services;

 

1.1.14
"personal data" bears the meaning attributed to that phrase in the European
Union Data Protection Directive 95/46/EC ("Directive") and consistent with the
privacy standards of the Safe Harbor Privacy Principles framework of the United
States Department of Commerce ("Principles") or any successor or supplement to
the Principles or equivalent national implementation thereof;

 

1.1.15
"Platform" means the mobile application services platform, and associated
systems and network connections, owned and operated by Mobile Messenger or by
suppliers or partners of Mobile Messenger, which is used to provide the
Services;

 

1.1.16
"Protocol Specification" means the protocols to be used by the Customer in order
to access the Services, as notified by Mobile Messenger to the Customer from
time to time;

 

1.1.17
"Premium Rate Message" means MO Premium Rate Message and MT Premium Rate
Message, as defined in the PSMS Terms and Conditions, and either of them;

 

1.1.18
"PSMS Terms and Conditions" means the Premium SMS Terms and Conditions specified
in Schedule 2;

   

1.1.19
"Regulator" means any relevant regulatory agency or other authority which has
lawful authority to the regulate the Services or any part thereof, Including,
without limitation, (a) in relation to Premium Rate Messages in the United
Kingdom, the Independent Committee for the Supervision of Standards of Telephone
Information Services and/or ICSTIS Limited in the United Kingdom, (b) the
relevant Data Protection Authorities in the country where the Customer markets
or provides its Services, (c) any Regulator identified in an Addendum, and (d)
any other body or person having regulatory jurisdiction over the Services or any
party thereof;

 

1.1.20
"Revenue Share Payment" (or "Outpayment") means a payment from Mobile Messenger
to Customer in the amount specified in an Addendum;

 

1.1.21
"Rights" means the Customer Rights and the Mobile Messenger Rights,
respectively;

   

1.1.22
"Service" and "Services" mean managed mobile infrastructure services and/or
other services of Mobile Messenger defined in the relevant Service
Specifications;

 

1.1.23
"Service Addendum" means an Addendum specifying Services and other matters
pertaining to those Services;

 

1.1.24
"Service Interface" means the method to be used by the Customer to connect to
the Platform;

   

1.1.25
"Service Level Agreement" (or "SLA") means the document of that name attached to
these Terms and Conditions as Schedule 1;

 

1.1.26
"Service Specifications" means Mobile Messenger's documentation detailing the
features of Mobile Messenger's services, as such Service Specifications may be
specified in an Addendum, and as they may be updated by Mobile Messenger from
time to time;

 

1.1.27
"Subcontractor" means any client or other third party with which the Customer
contracts to provide any or all of the Services;

 

1,1.28
"Tax" means any tax relating to the sale or supply of the Services Including,
without limitation, value added tax, sales taxes, gross receipts taxes, and any
regulatory surcharges;

 

1.1.1
"Term" means the duration of this Master Services Agreement, as specified in
Clause 13, save as earlier terminated in accordance with the provisions of these
Terms and Conditions; and

 

1.1.30
"Terms and Conditions" means the provisions of this Master Services Agreement,
together with each of its Schedules and each Addendum entered into under it.


--------------------------------------------------------------------------------

 
 
1.2
References in these Terms and Conditions to "Mobile Messenger" and "Customer"
shall Include their respective employees, agents, sub-contractors, consultants
and permitted assigns.

 

1.3
Headings are Included in these Terms and Conditions for ease of reference only
and shall not affect the interpretation or construction of these Terms and
Conditions.

 

1.4
Unless the context otherwise requires, the singular Includes a reference to the
plural and vice versa.

   

1.5
Words and phrases defined in any part of these Terms and Conditions, being these
operative provisions, its Schedules and the relevant Service Addendum, shall
bear that meaning throughout the other parts of this Agreement, save to the
extent otherwise expressly provided therein.

 

1.6
References to Clauses and Paragraphs are, unless otherwise provided, references
to the clauses and paragraphs of, these Terms and Conditions and paragraphs of
the Schedules.

 

1.7
Unless the context otherwise requires, any reference in these Terms and
Conditions to any specific statute shall Include a reference to any modification
or re-enactment thereof.

 

2
The Services and the Addenda

 

2.1
In consideration of the Customer satisfying its obligations under these Terms
and Conditions, Mobile Messenger shall provide the Services in accordance with
these Terms and Conditions from the Commencement Date until:

   

(a)  
the end of the term for those Services specified in the relevant Addendum; or

   

(b)  
these Terms and Conditions as they relate to those Services are terminated in
accordance with these Terms and Conditions;

   

(c)  
the Term expires; or

   

(d)  
these Terms and Conditions are terminated in their entirety, whichever occurs
first.

 

2.2
The Customer may request additional or amended services by completing a Service
Addendum.

   

2.3
Each Addendum which is accepted, agreed and executed by the Customer and Mobile
Messenger will form part of these Terms and Conditions.

 

2.4
Where an Addendum specifies Premium SMS Services are being taken by the
Customer, then the PSMS Terms and Conditions shall apply thereto.

 

2.5
The Customer acknowledges and agrees that;

   

(a)  
the Services, and the terms and conditions which govern any of them (Including,
without limitation, the PSMS Terms and Conditions), shall be subject to changes
resulting from changes made by the relevant Network Operator to the
corresponding services provided by the Network Operator to Mobile Messenger or
the terms and conditions which govern such corresponding services; and

   

(b)  
in the event that any such change is made which has any effect upon the rights
and obligations of the parties under these Terms and Conditions, then:

 

(i)  
such change shall be deemed automatically to bind the Customer; and

   

(ii)  
Mobile Messenger will use its reasonable endeavours to notify Customer of the
relevant changes as soon as is reasonably practicable,

   

provided that the Customer shall be entitled by no less than thirty days' notice
in writing to Mobile Messenger to terminate any Addendum directly affected by
the relevant change in the event that such change has a materially adverse
commercial effect upon the Customer's business.
 

2.6
Mobile Messenger acknowledges that the Customer shall be entitled to provide the
Services to its Subcontractors, subject to Customer's compliance with all of its
obligations under these Terms and Conditions, and that Customer shall require
its Subcontractors to agree to and comply with the terms and conditions of these
Terms and Conditions. Such terms and conditions may be Incorporated into a
separate subcontractor agreement, provided however that the form of such
subcontractor agreement shall be subject to prior review and approval of Mobile
Messenger.

 

2.7
To the extent of any conflict or Inconsistency between a Service Addendum and
the operative provisions of these Terms and Conditions, the Addendum shall take
precedence in respect of the Services and other matters which are the subject of
that Addendum. Each individual Addendum shall be separate and discrete and shall
relate only to the Services which are the subject of it, and accordingly the
contents of any individual Addendum shall not affect the content of any other
Addendum or the Services which are the subject of any other Addendum, save only
as may be expressly provided in one or more of the Addenda.


--------------------------------------------------------------------------------

 
 

3
Customer Commitments

   

3.1
The Customer warrants and undertakes to Mobile Messenger as follows:

   

(a)  
at all times to conform to the protocol specification for the relevant Service
Interface as provided to the Customer by Mobile Messenger from time to time;

 

(b)  
to attempt to connect only to the Service Interface specified for Customer's
Services and using only the names and passwords notified to them by Mobile
Messenger from time to time;

   

(c)  
to designate at least 2 weeks prior to the Commencement Date such employees of
the Customer as may be required to act as technical coordinators and Mobile
Messenger's contact points in order to coordinate delivery of the Services;

   

(d)  
to ensure that the technical co-ordinators and other staff of the Customer
follow the service administration and fault reporting procedures provided to
Customer by Mobile Messenger from time to time;

 
(b)   to accept responsibility for, and pay in accordance with these Terms and
Conditions, Mobile Messenger's charges, as specified in accordance with Clause
1.2, arising from the submission by the Customer to Mobile Messenger of messages
for delivery to any mobile phone number (Including, without limitation, any
invalid mobile phone number);

   

(f)  
to supply complete and accurate instructions, Customer Content and Customer Data
to Mobile Messenger sufficient for the performance of the relevant Services, in
accordance with such timescales as Mobile Messenger may reasonably require;

   

(g)  
where the Services Include any Premium SMS services, to ensure that the PSMS
Terms and Conditions are complied with in respect of all such services and
messages;

   

(h)  
that neither the Customer Content nor the Customer Data or its supply to or use
by Mobile Messenger or any End-user shall infringe the rights of any third
parties or any laws or regulations, Including, without limitation, any and all
applicable laws and rules governing messaging services and customer information
privacy, Including customer proprietary network information, in any country
where any message is originated, delivered or in respect of which any of the
Services are performed and, where the Services are used for the provision of
services to End-users within the European Economic Area, the European Union (EU)
Data Protection Directive (95/46/EC), the EU Directive on Privacy and Electronic
Communications (2002/58/EC), the EU Electronic Commerce Directive (00/31/EC) and
the EU Distance Selling Directive (97/7/EC), and any national implementations
thereof;

 

(i)  
to ensure that the Services are used for proper and lawful purposes only and in
accordance with such instructions as Mobile Messenger may from time to time
notify to the Customer; and

 

(j)  
at its own expense, to comply with all requirements and conditions at any time
imposed by law or regulation which are applicable to or affect the Services or
the conduct of the Customer's business.

 

1.2
Without limiting Clause 3.1 above, the Customer undertakes not to use the
Services or permit the Services to be used:

   

(a)  
for sending any communication which is defamatory, offensive or abusive or of an
obscene or menacing nature;

   

(b)  
for the persistent sending of messages without a reasonable cause or for the
purpose of causing annoyance, Inconvenience or distress to any person;

 

(c)  
in any way that contravenes applicable law or regulation in any country where
the Services are marketed or provided;

   

(d)  
in any way that may have a detrimental effect to the goodwill and good standing
of any of the relevant Network Operators; or

   

(e)  
for the sending of unsolicited messages.

 

3.3
Mobile Messenger may request:

   

(a)  
evidence from the Customer of compliance with Clauses 3.1 and 1.2 above, and

   

(b)  
the provision by the Customer of reasonable volume forecasts, customer support
information and information concerning new services to be provided by means of
the Services,

   

and the Customer agrees to comply with any such request as soon as reasonably
practicable, and with such degree of detail as Mobile Messenger may require on
the condition that any forecasts given will not be contractually binding and/or
oblige the Customer to purchase and/or order the Services, save as may be
provided in the relevant Addendum.



--------------------------------------------------------------------------------

 
 
3.4
The Customer acknowledges that the Network Operators have a base of End-users
across all age groups. Customer shall be responsible for the Services delivered
to End-users and shall take all appropriate measures to ensure that the content
of each of the Services is not inappropriate for the End-user.

 

3.5
The Customer also acknowledges that:

   

(a)  
an Allocated Number may be similar to another number or code; and

   

(b)  
Mobile Messenger shall under no circumstances have any responsibility or
liability in the event that any End-users mistakenly send messages to an
Allocated Number instead of another number or code.

 

4
Compliance and Regulators

   

4.1
The Customer agrees:

   

(a)  
to comply, and to ensure that all of the Customer Content and all use of the
Services complies, in all respects, with all regulations, directions, codes of
practice and other rules and guidelines, mandatory or otherwise, promulgated
from time to time by Regulators (collectively, "Codes") Including, without
limitation, those of the Mobile Marketing Association (available at
www.mmaglobal.com);

 

(b)  
to ensure that all advertising of the Services complies with applicable
advertising laws, standards, regulations and codes;

   

(c)  
to provide Mobile Messenger with, and notify Mobile Messenger of any subsequent
changes to, the name, address and contact telephone number of any Subcontractor,
together with any Allocated Numbers allocated to such Subcontractors;

   

(d)  
that where Mobile Messenger is advised in writing by a Regulator that the
Customer is or has been in breach of any Code, Customer shall immediately comply
with any request from Mobile Messenger to cease the breaching activity and shall
comply with any directive or order of the Regulator;

   

(e)  
to provide all reasonable assistance to Mobile Messenger in connection with
Mobile Messenger's compliance with any requirements or conditions which are at
any time imposed by law or any Regulator which are applicable to or affect the
Services.

   

(f)  
to provide the Regulator with such information or material relating to the
Services or a future service as the Regulator may reasonably request in order to
carry out any investigation in connection with (i) the Services or (ii)
Customer's relationship with Mobile Messenger or with a Subcontractor.

 

4.2
In the event that any Network Operator or Regulator:

   

(a)  
advises Mobile Messenger that the Customer is or has been in breach of any of
the Codes, Mobile Messenger shall be entitled to act on any request,
recommendation, order or directive by such Network Operator or Regulator to
withhold any sums payable to the Customer until the Customer pays to the Network
Operator or Regulator (as the case may be) all sums due for payment of fines,
penalties, administrative charges or other sums payable to the Network Operator
or Regulator or to one or more End-users by reason of an order of a Regulator,
and Mobile Messenger shall be entitled to pay the same out of the monies
withheld; or

 

(b)  
makes a charge, fine, penalty or debit against Mobile Messenger, or any
deduction from of sums otherwise payable to Mobile Messenger for one or more
actual or alleged events the liability for which (if proven) would have arisen
out of a breach of Clause 3.1 or 1.2 above or constituted a breach of any of the
Codes,

   

then Mobile Messenger shall be entitled to recover from the Customer the amount
thereof, plus any costs or expenses Incurred by Mobile Messenger in connection
with the Incurring of such liability or the relevant charge, fine, penalty,
debit or deduction.
 

5
Price, Payment and Currency

 

1.3
The charges for the Services shall be as set out in the relevant Addendum, as
adjusted from time to time pursuant to this Clause 5. In the event that an
Addendum does not refer to any specific pricing, the Services shall be performed
at Mobile Messenger's then current standard charges, which Mobile Messenger will
provide to the Customer upon request.

 

5.2
Mobile Messenger shall be entitled to change the pricing which applies to
Services by:

   

    (a)
30 days' notice in writing to the Customer, or

     

   (b)
such other period of notice as may be specified in the relevant Addendum,


--------------------------------------------------------------------------------

 
 
(a "Price Change Notice").
 
In the event that a Price Change Notice is given to the Customer, the Customer
shall have the rights of termination specified in Clause 1.3(i) below. Any
messages sent on or after the date when such a Price Change Notice takes effect
shall be charged at the pricing specified in that Price Change Notice.
 

5.3
Where an Addendum specifies that the Customer is to pre-pay charges to Mobile
Messenger for Services, then:

   

(a)  
the Customer shall make such payments by the time specified therefor in such
Addendum;

   

(b)  
Mobile Messenger will set-off such pre-paid charges against the charges
otherwise payable by the Customer for the Services in question, and any other
amounts payable by the Customer under these Terms and Conditions, and report
monthly to the Customer, showing a reconciliation of the pre-paid charges
against such fees and amounts;

 

(c)  
pre-paid charges will not be refundable, notwithstanding that Services have not
been provided to the Customer, over any period to which the pre-paid charges are
stated to apply, except where the Services were not provided to Customer solely
due to the material breach by Mobile Messenger of the terms of these Terms and
Conditions.

   

(d)  
in the event that Mobile Messenger's charges attributable to the Services which
are the subject of such pre-paid charges are equivalent to or exceed the amount
for which pre-payment has been received from the Customer, then Mobile Messenger
shall be entitled to suspend provision of the relevant Services until further
payment has been received from the Customer in an amount specified by Mobile
Messenger.

   

5.4
All amounts payable under these Terms and Conditions are exclusive of any Tax
that may be applicable to the Services. The Customer will be responsible for
payment of all such Taxes.

 

5.5
All charges or Outpayments for the Services shall be calculated by reference to
data recorded by (a) Network Operators, in respect of Premium Rate Messages, and
(b) Mobile Messenger, in relation to other messages.

 

1.4
Upon thirty (30) days' written notice, the Customer may, by appointment during
normal business hours, inspect the records held by Mobile Messenger reasonably
related to the calculation of charges and Outpayments, for the purpose of
verifying charges and Outpayments under these Terms and Conditions. If a
discrepancy is found then such discrepancy shall be corrected within 30 days of
the inspection. Unless a discrepancy to the Customer's disadvantage of at least
$500 is found in an inspection, then the Customer shall not be entitled to
conduct another inspection under this Clause 5.6 until at least six months has
elapsed from the end of the inspection in question.

 

5.7
In relation to messages where the relevant Addendum specifies charges for
messages, such charges shall be Incurred:

   

(a)  
for MT messages, following the submission by the Customer of a message to the
Platform through the Service Interface; provided that a charge will not be
Incurred where a submission properly made according to the Protocol
Specification is not correctly transmitted by Mobile Messenger to the relevant
Network Operator for delivery;

 

(b)  
for MO messages, where the message is properly made available for receipt by the
Customer through the Service Interface.

 

5.8
Where an invoice is issued for sums payable to Mobile Messenger by the Customer:

   

(a)  
such sums shall be paid by the Customer within 15 days of the date of Mobile
Messenger's invoice; and

 

(b)  
unless otherwise specified in the relevant Addendum, Mobile Messenger will issue
such invoices to the Customer on a monthly basis.

 

5.9
Unless otherwise expressly agreed in writing between the parties;

   

(a)  
all payments of charges by the Customer to Mobile Messenger and other transfers
of funds between the parties required shall be made by bank transfer, and

   

(b)  
all charges and fees relating to such transfers (Including, without limitation,
those levied by the paying and payee bank or other financial institution) will
be borne by the Customer; Mobile Messenger will Include the amount of such
charges and fees in invoices and statements issued to the Customer under these
Terms and Conditions.

 

--------------------------------------------------------------------------------

 
 
5.10
Where Outpayments are specified in an Addendum and are due to Customer, Customer
shall be paid as follows:-

   

(a)
Mobile Messenger will notify Customer monthly in writing of the Outpayments due
to the Customer, as calculated in accordance with the relevant Addendum, based
on reports from Network Operators;

     

(h)
Customer shall invoice Mobile Messenger for the amounts of the Outpayments which
are thus notified by Mobile Messenger; and

     

(a)
Mobile Messenger will make payment to the Customer of the relevant Outpayment
amounts, subject to Clauses 1.5 and 5.12 below, 24 Hours after receiving payment
from the relevant Network Operators for the Premium Rate Messages in respect of
which the Outpayments are payable. Mobile Messenger will use its reasonable
endeavors to obtain timely payment of such sums by such Network Operators. All
payments shall be sent via wire transfer to the account specified by Customer.

 

1.5
Where Mobile Messenger owes to the Customer any sums, or holds any sums on its
behalf (Including, without limitation, pre-paid charges referred to in Clause
5.3 above), then Mobile Messenger shall be entitled to set off against any such
sums any amounts owed to Mobile Messenger by, or which Mobile Messenger is
entitled to recover from or credit against, the Customer under or in connection
with any Addendum or these Terms and Conditions.

 

5.12
Where Mobile Messenger is due to make any payment to the Customer under these
Terms and Conditions, Mobile Messenger shall be entitled, but not obliged, to
retain such amounts and pay them to the Customer only once they exceed $1,500.00
US (one thousand five hundred dollars).

 

5.13
If an End-user contacts Mobile Messenger in relation to the Services Mobile
Messenger shall redirect or transfer such End-user to the support facilities of
Customer, or, if such a transfer is not, in Mobile Messenger's opinion,
reasonably practicable, for any reason (Including, without limitation, by reason
of any unwillingness by the End-user to be redirected to the Customer), then
Mobile Messenger may itself provide an initial response to the query or
complaint. Where Mobile Messenger receives more than 20 such contacts from
End-users in any 7 day period, Mobile Messenger shall have the right to charge
the Customer the sum of $10.00 in respect of each individual telephone or other
contact made by an End-user with Mobile Messenger or any agent of Mobile
Messenger, save where (a) the proximate cause of the End-user making such
contact is a breach of these Terms and Conditions, or a failure of the Services
to perform in accordance with the Service Specifications, for which Mobile
Messenger is responsible, or (b) the End-user's requirement to make contact with
Mobile Messenger results either from (i) a failure on the part of Mobile
Messenger to submit to the relevant Network Operator a Customer Care Form
previously provided by the Customer containing the Customer's relevant contact
information, or (ii) a failure of the relevant Network Operator to provide that
contact information. Mobile Messenger does not warrant that any response it
gives to End-users as provided in this Clause will be appropriate to the
Services, or would be similar to the response which the Customer would give.

 

5.14
If any Network Operator makes a charge to or deduction from payments due to
Mobile Messenger for calls made to such Network Operator by any End-Users, then
Mobile Messenger shall be entitled to recover the amount of any such charges or
deductions.

 

5.15
In the event that any payment due under these Terms and Conditions is not paid
on the due date for payment then the creditor party shall be entitled to charge
interest thereon at the rate of three percent per annum over the then-current
base rate of the Chase Manhattan Bank, New York from time to time from the date
payment becomes due until payment in full. Such interest shall accrue daily.

 

5.16
All pricing in this agreement or addendum are assumed US Dollars unless
otherwise clearly stated. If the pricing for Services in an Addendum is
expressed in a currency other than United State dollars, then, in respect of
that Addendum only, sums expressed in these Terms and Conditions in United
States dollars shall be converted into that currency using the applicable
exchange rate for sale of U.S. dollars listed by the foreign exchange desk of
the Chase Manhattan Bank, New York for the business day immediately preceding
the day upon which each payment is due to be paid. If no such rate is stated,
then the rate shall be the exchange rate published by the Wall Street Journal
for the business day immediately preceding the day upon which each payment is
due to be paid.

 

1.6
Obligations under this Clause 5, other than under Clause 5.12, shall survive any
termination of these Terms and Conditions.


--------------------------------------------------------------------------------

 
 

6
Confidentiality

   

6.1
For the purpose of these Terms and Conditions, "Confidential Information" shall
mean all Intellectual Property Rights, drawings, software, data, specifications,
processes, testing procedures, customer information, financial information,
product and services information and all other technical, business and other
information and material relating or belonging to a party or its customers and
any other information designated as Confidential Information by a party which is
obtained by either party in relation to the other, either directly or
indirectly.

 

6.2
Confidential Information shall not Include:

   

(a)  
information which was in the public domain at the time of disclosure;

   

(b)  
information which, though originally Confidential Information, subsequently
falls into the public domain other than as a result of any breach of this Clause
or any other duty of confidentiality;

   

(c)  
information received by a party from a third party, or already known by such
party, without any breach of this Clause or any obligation of confidentiality;

 

(d)  
information that is trivial or obvious; and

   

(e)  
information that is required to be disclosed by a government body or court of
competent jurisdiction or by operation of law or in order to comply with the
rules of a recognized stock exchange., but only to the extent so required.

 

6.3
Each party hereby agrees, other than as permitted by these Terms and Conditions,
to keep the Confidential Information of the other in complete confidence and not
to disclose the same to any third parties (except as set out above), nor use it
for any purposes other than for the performance of its duties under these Terms
and Conditions (the "Specific Purposes"). Either party may disclose the
Confidential Information of the other to its employees but only to the extent
reasonably necessary for the Specific Purposes and subject to the recipient
being subject to obligations of confidentiality relating to that Confidential
Information no less stringent than the requirements of this Clause. Each party
hereby agrees to use reasonable endeavours to ensure that all such employees do
not disclose Confidential Information of the other party to third parties or use
the same otherwise than as reasonably required for the Specific Purposes. The
provisions of this Clause shall continue in full force and effect
notwithstanding the termination of these Terms and Conditions for any reason
whatsoever.

 

7
Warranties / Liability

 

7.1
Mobile Messenger warrants that the Services will be performed with reasonable
care and skill with the objective of meeting the requirements of these Terms and
Conditions, Including (without limitation) the Service Specifications and the
Service Level Agreement.

 

7.2
Mobile Messenger shall have no obligation, duty or liability whatsoever in
contract, tort (Including negligence, breach of statutory duty and any other
tort) or otherwise, except as otherwise expressly provided in these Terms and
Conditions.

 

7.3
Nothing in these Terms and Conditions shall exclude or restrict Mobile
Messenger's or the Customer's liability for death or personal injury resulting
from their respective negligence.

 

7.4
LIMITATION OF LIABILITY. NEITHER MOBILE MESSENGER NOR ANYONE ELSE INVOLVED IN
CREATING, PRODUCING, DELIVERING, INSTALLING, SUPPORTING, SUSPENDING OR
TERMINATING THE USE OF ANY SERVICE OR SOFTWARE SHALL BE LIABLE FOR ANY DIRECT,
INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES OF ANY KIND
ARISING OUT OF OR RELATING TO THESE TERMS AND CONDITIONS OR USE OF MOBILE
MESSENGER SERVICE, OR INABILITY TO USE MOBILE MESSENGER SERVICE, OR ARISING OUT
OF BREACH OF ANY WARRANTY OR SERVICE LEVEL ASSURANCE; INCLUDING BUT NOT LIMITED
TO, LOST PROFITS OR REVENUE, BUSINESS INTERRUPTION OR LOSS OF BUSINESS
INFORMATION, OR LOSS OF TECHNOLOGY RIGHTS, EVEN IF SUCH PERSON OR ENTITY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. MOBILE MESSENGER SHALL IN
ADDITION HAVE NO RESPONSIBILITY OF ANY KIND FOR TRANSMISSION ERRORS IN,
CORRUPTION OF, OR THE SECURITY OF CUSTOMER'S INFORMATION CARRIED OVER WIRELINE
OR WIRELESS TELECOMMUNICATIONS PROVIDERS' FACILI'T'IES AND NETWORKS. MOBILE
MESSENGER SHALL IN ADDITION HAVE NO RESPONSIBILITY FOR THE SELECTION, RETENTION,
OR. ACTS AND OMISSIONS OF, THIRD PARTIES IN CONNECTION WITH THE SERVICE,
INCLUDING THOSE WITH WHOM MOBILE MESSENGER MAY CONTRACT TO OPERATE THE MOBILE
MESSENGER SERVICE, REGARDLESS OF THE CAUSE OR THE FORM OF ACTION, MOBILE
MESSENGER' AGGREGATE MAXIMUM LIABILITY ARISING OUT OF OR RELATED TO THESE TERMS
AND CONDITIONS SHALL NOT EXCEED THE TOTAL AMOUNTS PAYABLE BY CUSTOMER
THEREUNDER, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.

 

--------------------------------------------------------------------------------

 
 
7.5
Disclaimer. THE MOBILE MESSENGER NETWORK AND SERVICES ARE PROVIDED "AS IS" AND
WITHOUT ANY WARRANTY OF ANY KIND WHATSOEVER. MOBILE MESSENGER DISCLAIMS ALL
WARRANTEES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, THE
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NONINFRINGEMENT OF THIRD PARTY RIGHTS.

 

7.6
Mobile Messenger shall have no liability to the Customer or any other person for
or in respect of any Customer Content, Customer Data or instructions supplied by
the Customer which are Incomplete, Incorrect, inaccurate, illegible, out of
sequence or in the wrong form, or arising from their late arrival or
non-arrival, or any other act or omission of the Customer.

 

7.7
Mobile Messenger will use reasonable endeavours to meet any dates agreed between
the parties in writing for the commencement of the Services.

 

1.7
If Mobile Messenger shall fail to meet any service level or other requirement
specified in the Service Level Agreement, then Mobile Messenger's entire
liability, and the Customer's entire remedy, shall be (a) for Mobile Messenger
to use reasonable endeavours to correct such failure in future deliveries of the
affected Services; and (b) termination of the relevant Service Addendum and the
Services provided thereunder, subject to and in accordance with the Service
Level Agreement and Clause 12.3(b) below.

   

1.8
The provisions of this Clause 7 shall survive the termination or expiration of
these Terms and Conditions. 

 
Intellectual Property Rights
 

8.1
Ownership of all Mobile Messenger Rights shall vest in and remain with Mobile
Messenger. Mobile Messenger does not by these Terms and Conditions grant
Customer any right, title, license or interest in or to any Mobile Messenger
software or documentation, or in any related patents, copyrights, trade secrets
or other proprietary intellectual property. Customer shall acquire no rights of'
any kind in or to any Mobile Messenger trademark, service mark, trade name, logo
or product or service designation under which Mobile Messenger' products or
services were or are marketed (whether or not registered) and shall not use same
for any reason except as expressly authorized in writing by Mobile Messenger
prior to such use, but in no event for a period longer than the term of these
Terms and Conditions.

 

8.2
Notwithstanding the foregoing, Mobile Messenger shall provide to the Customer a
perpetual license to access the "content delivery software" so that Customer
shall have unlimited access to the software which shall provide the billing,
content delivery, access and support to Customers user base. Mobile Messenger
shall have no rights to access the Customer user base for any reason without the
express written permission of Customer. It is understood and agreed by both
parties that by the signing of this agreement Customer shall have full use of
the software so long as there are active users in the Customer user base and
Mobile Messenger will have no rights to these customers at any time now or in
the future. There shall be no additional charges paid by Customer for this
license other than the payments agreed to in this agreement.

 

8.3
The Customer shall license to Mobile Messenger the Customer Rights in order that
Mobile Messenger is enabled to provide the Services in accordance with these
Terms and Conditions.

 

1.9
Any license granted under this Clause 8 shall be non-transferable,
non-sublicensable, non-exclusive and royalty-free and shall be limited to the
Term in respect of the Services to which the license relates and shall be
granted only for the purpose of fulfilling the respective party's rights and
obligations under these Terms and Conditions.

 

1.10
Each party warrants to the other that it is the owner of its respective Rights
or is entitled to license the respective Rights as provided under Clauses 8.2 or
8.3, as applicable.

 

8.6
Neither party shall reverse engineer, decompile or disassemble any software
comprised in the other party's Rights.

 

9
Non-solicitation of Employees

 
Both parties agree, during the Term and for a period of six (6) months
thereafter, not directly or indirectly (other than by general advertising) to
solicit employ or engage, or endeavour to do so, any employees of, or any
contractors used by the other party in the performance of its obligations under
these Terms and Conditions without the prior written consent of the other party.


--------------------------------------------------------------------------------

 
 
10
Non-assignability and Third Party Rights

 

10.1
This Agreement and the Customer's rights and obligations under this Agreement
shall not be assigned by Customer or by operation of law or otherwise, without
the prior written consent of Mobile Messenger. Without limitation, Mobile
Messenger may withhold such consent if Customer seeks to assign this Agreement
or any of them to an assignee who is not creditworthy, or who is a direct
competitor of Mobile Messenger, or who is an infringer of Mobile Messenger'
intellectual property or an opponent of Mobile Messenger in litigation,
arbitration, administrative proceedings, or other contested proceedings, or if
the assignment would have a material adverse effect on Mobile Messenger, in
Mobile Messenger' reasonable judgment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Customer may not in any way sell, lease, rent, license,
sublicense or otherwise distribute the Mobile Messenger Services to any entity
other than Customer, except with the prior, express written consent of Mobile
Messenger, in Mobile Messenger' sole discretion. Notwithstanding any
subcontracting by the Customer of any of its obligations under this Agreement,
the Customer shall remain liable for performing those obligations.

 

10.2
The Customer acknowledges that Mobile Messenger shall be entitled, by notice in
writing to the Customer, to assign any or all of its rights and obligations
under this Agreement to any third party.

 

10.3
The parties to this Agreement do not intend that any terms of this Agreement
should be enforceable by any person or entity who or which is not a party to
this Agreement.

 

11
Indemnity

 
Both parties agree to indemnify each other and its officers, employees, agents
or contracting carriers (collectively, the "Indemnified Parties") and keep the
Indemnified Parties fully and effectively indemnified against all costs, claims,
demands, damages, liabilities, actions and proceedings, Including reasonable
attorneys' fees, made by any person or entity (Including, without limitation,
any Regulator) arising out of or in connection with (a) any breach of this
Agreement by either party, or (b) the provision or use of the Services by any
person or (c) the conduct of either party's business. In addition, Customer
agrees to indemnify and hold the Indemnified Parties harmless from and against
any and all claims, demands, damages, liabilities, actions and proceedings,
Including reasonable attorneys' fees, arising out of any claim or proceeding
brought against an Indemnified Party alleging that information supplied or
transmitted by Customer or its employees or agents through the Mobile Messenger
Services (a) infringes, misappropriates or interferes with the intellectual
property rights of any third party, or (b) contains or consists of privileged,
private, defamatory, libelous, slanderous, pornographic, or obscene materials or
information. Supply or transmission of such information also shall be grounds
for Mobile Messenger, in its sole discretion, to terminate immediately this
Agreement without a notice or opportunity for cure.
 

12
Suspension and Termination

   

12.1
Mobile Messenger may not suspend provision of the Services at any time unless:

   

(a)  
Mobile Messenger is obliged or advised to comply with an order, instruction,
directive or request of the government, Regulator, court or other competent
authority;

   

(b)  
Mobile Messenger has reason to believe that the Customer is in breach of any of
its obligations under these Terms and Conditions

   

(c)  
the services of one or more of the Network Operators upon which the provision of
Services hereunder is dependent suspends its provision of those services to
Mobile Messenger under the terms of its or their relevant agreement(s) with
Mobile Messenger; or

   

(d)  
any payment due to Mobile Messenger hereunder is outstanding after the due date
for payment.

 

12.2
Where Mobile Messenger determines in its discretion it is practicable to do so,
then Mobile Messenger shall effect any such suspension only in respect of those
Services which are affected by the matters referred to in the above sub-Clauses.
Mobile Messenger will use reasonable endeavors to notify Customer in advance of
any suspension of the Services effected under these Terms and Conditions.

 

--------------------------------------------------------------------------------

 
 
12.3
These 'Terms and Conditions may be terminated prior to expiration of the Term by
notice in writing as follows:

   

(a)  
by either party in the event the other has failed to perform any material
obligation required to be performed under these Terms and Conditions and such
failure is not corrected within thirty (30) days from receipt of written notice
advising of such failure from the other party, which notice shall make reference
to this Clause;

 

(b)  
by the Customer in respect of any specific Service Addendum and the Services
which are the subject thereof (but not any other Service Addendum or Services):

   

 
(i)   where an applicable Service Level Agreement expressly permits termination
in respect of the relevant Service Addendum and Services; or
 
(i)    in the event that a Price Change Notice is served under Clause 5.2,
provided that the Customer gives written notice of termination to Mobile
Messenger no later than the later of (i) the date when the price change which is
the subject of the Price Change Notice is scheduled to take effect, as specified
in the relevant Price Change Notice, and (ii) fourteen days from the date of the
Price Change Notice;
 

(c)  
by Mobile Messenger by immediate notice in the event that one or more of the
Network Operators upon which the provision of Services hereunder is dependent
terminates its provision of those services to Mobile Messenger under the terms
of its or their relevant agreement(s) with Mobile Messenger; or

   

(d)  
by Mobile Messenger, in respect of any specific Service Addendum and the
Services which are the subject of it (but, for the avoidance of doubt, not any
other Service Addendum or Services), in the event that any modification to
Mobile Messenger's existing Network Operator contracts or any change in any law,
regulation or code of conduct makes the provision of such Services illegal or
contrary to such law, regulation or code of conduct, prohibitively difficult, or
prohibitively expensive for Mobile Messenger, in Mobile Messenger' sole
discretion;

 

(b)  
by Mobile Messenger by immediate notice in the event that the Customer is in
material breach of its obligations under Clause 3.1 or 1.2;

   

(1)  by either party in the event that the other party institutes or has
instituted against it any proceedings seeking relief, reorganization or
arrangement under any laws relating to insolvency or bankruptcy, which
proceedings are not dismissed within sixty (60) days, or upon any assignment for
benefit of creditors, appointment of a receiver, liquidator or trustee, of
either party's property or assets, or upon the liquidation, dissolution or
winding up of either party's business, or shall suffer anything analogous to
these matters to occur to him or it; or

   

(c)  
by either party in the event that the other party is prevented from performing
its obligations under these Terms and Conditions pursuant to Clause 1.12 for a
period of 30 days or more; or

 
(h)   by either party in the event that any payment due hereunder is not paid by
the other party within 30 days following the date when it is required to be paid
in accordance with these Terms and Conditions.
 

1.11
Upon termination or expiration of these Terms and Conditions Mobile Messenger
shall provide to Customer all of the data held by Mobile Messenger including but
not limited to: User name, User address, cell phone number, carrier, billing
history, and any other information that Mobile Messenger has of any user in the
Customer proprietary data base. At no time shall Mobile Messenger contact any
user of Customer for any reason. Mobile Messenger within fourteen (14) days
shall also provide Customer a statement that all proprietary data owned by
Customer shall be returned to Customer or destroyed. Customer shall deliver to
Mobile Messenger all material containing any of the Confidential Information of
Mobile Messenger within fourteen (14) days of such termination or expiration or,
at the option of Mobile Messenger, a statement confirming that such copies have
been destroyed, and Mobile Messenger shall return to the Customer all material
provided in documentary form by the Customer to Mobile Messenger containing
information in the nature of Confidential Information of the Customer which it
holds. Mobile Messenger shall only be entitled to retain and use any
Confidential Information of the Customer Including but not limited to MSISDN
numbers provided by the Customer to Mobile Messenger as part of the Customer
Data or Customer Content notwithstanding termination of these Terms and
Conditions for so long and to the extent required by Mobile Messenger in
connection with the performance by Mobile Messenger of obligations owed to
Network Operators or Regulators or in order to satisfy legal or regulatory
requirements.

 

--------------------------------------------------------------------------------

 
 

13
Term

 

1.11
These Terms and Conditions shall continue in force until the expiration or
termination of all of the Addenda.

 

1.12
Unless earlier terminated in accordance with these Terms and Conditions, each
Addendum shall continue until:

   

(a)  
such date, or the expiry of such period, as is specified in the Addendum; or, in
the absence thereof

   

(b)  
the service by either party of at least ninety (90) days' written notice to the
other party, such notice to expire no earlier than the first anniversary of that
Addendum's Commencement Date.

 

14
Announcement

 
Any public announcement regarding these Terms and Conditions and/or the subject
matter of these Terms and Conditions shall be agreed in writing in advance by
the Parties.
 

15
Data Protection

 

1.11
The Customer warrants and undertakes that it shall comply with all applicable
laws and regulations in relation to the provision of its Services, and in
particular but without limitation Customer shall comply with the all applicable
data protection and privacy laws.

 

1.12
Mobile Messenger warrants and undertakes that without prejudice to any duties it
may owe to other customers, or rights it may otherwise have acquired, it will
not use Customer Data (or Customer Content) other than for the purposes
expressed in, and in accordance with, these Terms and Conditions.

 

16
Force Majeure

 

1.12
Either party's performance of any part of these Terms and Conditions, other than
payment obligations, shall be excused to the extent that it is hindered, delayed
or otherwise made impractical by: (b) the acts or omissions of the other party
or any Network Operator;

 

(c)  
flood, fire, earthquake, strike, stoppage of work, or riot, failure or
diminishment of power or of telecommunications or data networks or services not
under the control of a party, governmental or military acts or orders or
restrictions, terrorist attack; or

   

(d)  
any other cause (whether similar or dissimilar to those listed) beyond the
reasonable control of that party and not caused by the negligence of the
non-performing party (collectively referred to as "force majeure conditions"
below).

 

1.13
If any such force majeure condition(s) occur(s), the non-performing party shall
make reasonable efforts to notify the other party of the nature of any such
condition and the extent of the delay, and shall make reasonable, good faith
efforts to resume performance as soon as possible.

 

17
General

 

1.13
These Terms and Conditions, Including their Schedules and each Addendum
constitutes the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof. These Terms and Conditions supercede all
prior and contemporaneous agreements, representations and understandings between
the parties regarding the subject matter hereof. Thes Terms and Conditions and
any provision hereof may be amended only by a writing signed by both parties. If
Customer orders the Mobile Messenger Services through its purchase order, that
purchase order shall be deemed to Incorporate these Terms and Conditions by
reference, and any pre-printed clauses on Customer's purchase order form shall
be deemed deleted and of no force and effect. If any provision of these Terms
and Conditions is found to be invalid or unenforceable, such provision shall be
severed from these Terms and Conditions and the remainder of these Terms and
Conditions shall be interpreted so as best to reasonably effect the intent of
the parties hereto.

 

1.12
Subject to Clause 2.5, any amendment to these Terms and Conditions must be in
writing signed by or on behalf of both parties.

 

1.15
No waiver of any provision of these Terms and Conditions by either party shall
be effective unless made in writing. Any waiver made by such party of any term
or condition of these Terms and Conditions shall not be deemed or construed to
be a waiver of such term or condition for the future, or any subsequent breach
thereof.

 

--------------------------------------------------------------------------------

 
 
1.16
Any notice under this Agreement shall be in writing and sent:

   

(a)  
where the notice is served pursuant to (i) Clause 1.1.16, 2.5, 3.1, 1.2, 1.3 or
5.2 or (ii) the PSMS Terms and Conditions, by email, addressed to the
recipient's email address specified in the Addendum (provided a copy of such
email is retained by the sending party, and made available to the recipient if
it is reasonably requested), or to such other email address as is notified by
the recipient from time to time by email sent in accordance with this Clause
1.12(a), with a confirming copy by regular mail; or

   

(b)  
where the email address above is determined to be non-working at the time of
transmission of notice, and where the notice is served pursuant to any other
provision of these Terms and Conditions, including, without /imitation, Clause
2.5(b), 10.2, 12.3, 1.12 or 1.13, by certified or registered mail, postage
prepaid, return receipt requested, to such party at the address for such party
set out at the beginning of these Terms and Conditions or to such other address
as such party has for the time being notified to the other in accordance with
this Paragraph 1.12(b).

 

1.16
If any portion of these Terms and Conditions is determined to be or becomes
unenforceable or illegal, such portion shall be deemed eliminated and the
remainder of these Terms and Conditions shall remain in effect in accordance
with its terms as modified by such deletion.

 

1.17
Except as otherwise expressly provided, any remedy provided for in these Terms
and Conditions is deemed cumulative with, and not exclusive of, any other remedy
provided for in these Terms and Conditions or otherwise available at law or in
equity, and the exercise of any remedy shall not preclude the exercise of any
other remedy. Should suit be brought to enforce or interpret any part of these
Terms and Conditions, the prevailing party shall be entitled to recover, as an
element of the costs of suit and not as damages, reasonable attorneys' fees and
costs of suit Incurred therein and in any appeal.

 

1.18
The relationship of the Parties established by these Terms and Conditions and
the performance hereof is that of independent contractors, and these Terms and
Conditions does not create an agency, partnership or joint venture relationship
between the Parties.

 

1.19
These Terms and Conditions are governed by and shall be construed in accordance
with the laws of the State of California, United States of America, irrespective
of its choice of law or conflict of law principles. Any dispute of any kind
arising out of or relating to these Terms and Conditions shall be brought
exclusively in the California State courts or the United States District Court
for the Northern District of California. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to these Terms and
Conditions.

 

1.20
These Terms and Conditions may be executed in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

1.21
If any provision of these Terms and Conditions is held to be invalid by a court
of competent jurisdiction, then the remaining provisions shall nevertheless
remain in full force and effect. The Parties further agree to negotiate in good
faith a substitute, valid and enforceable provision that most nearly effects the
Parties' intent and to be bound by mutually agreed substitute provision.

 
[This section can be deleted if all Addenda are explicitly signed] By executing
these Terms and Conditions, Mobile Messenger and the Customer hereby agree to,
enter into and execute these Terms and Conditions and the following
Addendum/Addenda:
 
1                 Addendum Number: US PSMS MT V001 relating to PSMS MT billing
and Trivia Application
[insert more Addenda as required - all Addenda not explicitly signed by Mobile
Messenger and Customer must be listed here]



--------------------------------------------------------------------------------

 
 
Mobile Messenger
Customer

 

       
By:  Sig 1 [sig1.jpg]
   
By:  Sig2 [sig2.jpg]

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Print Name: ________________________     Print Name: Scott Walker         Title:
_____________________     Title: _____________________         Date: 29/4/05    
Date: 4/28/05

 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
SERVICE LEVEL AGREEMENT
 
Definitions
 

1.21
"Available" means capable of being accessed substantially in accordance with the
Service Specification.

   

1.22
"Delivery Latency" means the maximum Message Delivery Latency, measured over any
calendar month, after excluding the 5% of messages with the highest Message
Delivery Latency.

 

1.23
"Message Delivery Latency" means the time it takes for the first delivery
attempt of a message, measured from entry into the Platform to first delivery
attempt to an End-user's mobile phone handset.

 

1.13
"Excluded Time" has the meaning attributed to it in Paragraph 1.33 below.

   

1.25
"Failure" means any failure of the Services to operate in accordance with the
Service Specification, save arising during or as a result of any Excluded Time.

 

1.26
"Latency" means the maximum Message Latency, measured over any calendar month,
after excluding the 5% of messages with the highest Message Latency.

 

1.27
"Message Latency" means the time it takes for a message to pass through the
Platform measured from entry into the Platform to first submission into a
Network Operator's network for delivery.

 

1.28
"Long Number" means the MSISDN Allocated Number(s) provided by Mobile Messenger
to Customer for receipt of text messages by the Platform.

 

1.29
"Network Operator Mobile Network" means the network of a Network Operator in a
Subscribed Country.

   

1.30
"Notionally Available Time" means the total amount of time in a given period,
minus all Excluded Time.

   

1.31
"Planned Maintenance" means maintenance of which Mobile Messenger provides to
the Customer at least 48 hours advance notice.

 

1.32
"Platform Availability" means the proportion, expressed as a percentage, of the
Notionally Available Time during which the Platform is Available.

 

1.33
"Short Code" means the Network Operator short code provided for the receipt of
text messages by the Platform.

 

1.34
"Subscribed Country" means a country for which the Customer has expressly
ordered Services under an Addendum.

 

1.35
"Throughput" means the average number of messages per second the Platform is
able to receive from Customer (for MT messages) or pass to Customer (for MO
messages).

 

2
General

 

1.31
Mobile Messenger will make the Platform available to the Customer and will pass
messages to and accept messages from the Customer, provided they are submitted
and received in accordance with the Protocol Specification.

 

1.32
Mobile Messenger will use reasonable endeavours to ensure that, during each
month:

   

(c)  
the Platform has Platform Availability of 99.9%; and

   

(d)  
Throughput averages 75% or more of the targeted levels specified in the relevant
Addendum, in the calculation of which Excluded Time shall not be counted; and

   

(e)  
Latency averages 150% or less of the targeted levels specified in the relevant
Addendum, in the calculation of which Excluded Time shall not be counted.

 
For the purposes of (a), the Platform will be deemed not Available during time
other than Excluded Time when the Platform has either a lower average Throughput
than the level specified in (b) above or a higher average Latency than the level
specified in (c) above.
 

--------------------------------------------------------------------------------


 
1.33
In this Service Level Agreement, Excluded Time means any time during which:

   

(c)  the Platform is not Available, or access thereto is inhibited, as a result
of any:
 

(i)  
Planned Maintenance;

 

(ii)  
failure of, or congestion experienced in, any part of a Network Operator Mobile
Network or the Internet, other than network failures experienced only on the
site where the Platform is hosted;

   

(i)  
force majeure conditions (as force majeure conditions are defined in Clause 1.12
of the Terms and Conditions);

   

(iv)  failure of, or other problem encountered in relation to, a Customer
application;

   

(ii)  
suspension of Services under Clause 12 of the Terms and Conditions;

 
or
 
(d)   a substantially equivalent failover platform is made available by Mobile
Messenger to the Customer.
 

1.34
Mobile Messenger will use reasonable endeavours to ensure that Network
Operators' network changes do not affect the performance of the Service.

 

3
Failure Classifications

 

1.14
All Failures shall be reported by the Customer to Mobile Messenger in accordance
with Paragraph 4 below, stating the nature of the Failure and information
required for its resolution. For the purposes of this SLA, a Failure will be
deemed to have been reported at the earlier of (a) when Mobile Messenger's
Service Desk receives a report of it in accordance with Paragraph 1.14 of this
SLA, either through e-mail or by telephone, or (b) when Mobile Messenger opens a
ticket in the Mobile Messenger system to track the Failure.

 

1.33
Once a Failure has been reported and Mobile Messenger has performed initial
investigations, Mobile Messenger will respond to the Customer by email with the
following information:

 
(c)   Time Failure Reported;
 
(d)   Severity — classified as I — IV; and
 
(e)   Estimated time to resolve Failure for Severity 1 and II
 

1.34
Mobile Messenger will classify Failures as follows:-

   

(a)   Severity I. Services are totally unavailable across all of the Network
Operator Mobile Networks covered by the Services (the 'Aggregated Mobile
Networks') as follows:

   

(i)  
MO messages not received by Platform from the Aggregated Mobile Networks; or

   

(ii)  Platform unable to send messages to the Aggregated Mobile Networks; or

  

(iii)  
Customer is completely unable to connect to Platform by reason of a breach of
the Terms and Conditions on the part of Mobile Messenger; or

   

(iv)  
Platform corrupts all messages such that Services are unusable through all of
the Network Operator Mobile Networks covered by the Services; or

 

(v)  
Other critical faults affecting all messages sent by the Customer using the
Services.

   

(b) Severity H applies only in relation to Premium SMS Services; there are no
Severity II Failures of any other Services. Services are totally unavailable on
at least one Network Operator Mobile Network, as specified in Severity I above,
save that references to Aggregated Mobile Networks there shall be interpreted as
references to such Mobile Network(s) for this purpose.
 
(c)  Severity III. Services are usable, but either:
 

(iii)  
MT or MO messages are not delivered in accordance with the Service
Specification; or

   

(iv)  
Services are unusable by a substantial proportion of end-users on a Network
Operator Mobile Network, as specified in Severity I above, save that references
to Aggregated Mobile Networks there shall be interpreted as references to that
substantial proportion of end-users of such Network Operator Mobile Network for
this purpose.

   

(d)   Severity IV. All Failures, other than those referred to in Severity I-III
above, which result from any act or omission on the part of Mobile Messenger,
 

1.35
Economy Products. All Severity I, II or III Failures on Economy Products will be
treated as Severity IV under this SLA. The relevant Addendum will specify
whether Services are Economy Products.

 

136
Failures will be closed when Mobile Messenger reasonably determines that closure
of the Failure has occurred.

 

--------------------------------------------------------------------------------


 
4
Failure Reporting

   

1.14
Customer shall report Failures to Mobile Messenger using the following methods:

   

(a) by email to service@Mobile Messenger.com
 
(b) by telephone to UK customer support at +44 20 8432 1285
 
(c) by telephone to US customer support at +1 408 617 3700 xl
 

1.15
Mobile Messenger will use all reasonable endeavours to respond to the Target
Response Time and Target Maximum Fix Time set out in Paragraph 5 below:

 
(d) for a Customer which is a Premier Service Customer by reference to the
hours:
 

(ii)  
from Midnight to Midnight, on each day of the week for Severity I and II
Failures;

   

(iii)  
from 06.00 to 22.00 Monday to Friday (excluding UK public holidays) UK time for
Severity III and N Failures reported by the Customer to UK customer support; and

   

(iv)  
from 06.00 to 22.00 Monday to Friday (excluding US public holidays) California
time for Severity III and IV Failures reported by the Customer to US customer
support; and

   

(e) for a Customer which is not a Premier Service Customer, by reference to the
hours:

   

(i)  
09.00 to 18.00 UK time, Monday to Friday, excluding public holidays, where the
Failure is reported to UK customer support; and

 

(ii)  
06.00 to 18.00 California time, Monday to Friday, excluding public holidays,
where the Failure is reported to US customer support.

 

5
Target Response & Fix Times

 
Failure Severity
 
Target Response
Time (where
reported by email)
 
Target
Maximum Fix
Time
 
Progress Reports
I
 
30 minutes
 
4 hours
 
Every 60 minutes until resolution
II
 
30 minutes
 
4 hours
 
Every 4 hours until resolution
III
 
4 hours
 
1 day
 
At resolution or as agreed for specific Failure
IV
 
1 day
 
5 days
 
At resolution

 
Target Maximum Fix Time applies only to Failures within the direct control of
Mobile Messenger; no Target Maximum Fix Time shall be deemed to apply to any
other types of Failure.
 

6
Escalation Matrix

 

 
Service Desk
   
Severity I
Immediate
 
 
Severity II
Immediate
 
 
Severity HI
Immediate
   
Severity IV
Immediate
Level I
 
Immediate
 
8 hours
 
24 hours
 
5 days
Level II
 
4 hours
 
24 hours
 
2 days
 
2 weeks
Level III
 
8 hours
 
2 days
 
3 days
 
nla

 

7
Contact Details and Escalation Paths

 



   
Technical
 
Commercial
Level I
 
Client Services Manager
 
Account Manager
Level II
 
VP Operations
 
VP Account Management
Level III
 
CTO
 
VP Sales & Marketing




--------------------------------------------------------------------------------


 
The above matrix is followed internally by Mobile Messenger. If the Customer
wishes to escalate, the Customer must inform the Service Desk or Account Manager
who will escalate to the relevant person.
 

8
Conditions for Throughput and Latency

   

Throughput and Latency targets (whether specified in this SLA or any Addendum):

   

1.1
are conditional upon the Customer sending and receiving messages at the relevant
rate;

   

I2
for MO Premium and MO non-Premium services, are conditional upon the relevant
Network Operator(s) sending messages to Mobile Messenger at the relevant rate;

 

1.3
for non-Premium MT SMS services to non-GSM networks and MT Premium Rate Messages
to any network, Throughput is conditional upon the relevant Network Operator(s)
being able to receive messages from Mobile Messenger at this rate;

 

1.4
refer to the aggregate Throughput for all Services which are the subject of a
specific Addendum;

   

1.5
are subject to such conditions as are applied under this SLA; and

   

1.6
apply discretely to the Services which are the subject of any given Addendum,
and are independent of Throughput and Latency targets for the Services which are
the subject of any other Addendum.

 

9
Non-PSMS MO messages

 

1.2
Mobile Messenger will work with Network Operators with the object of arranging
for sufficient capacity in the Network Operator Mobile Networks to meet any
agreed MO traffic and message throughput forecasts.

 

1.3
If so requested by Mobile Messenger in respect of MO applications expected by
either the Customer or Mobile Messenger to exceed 10 messages per second, such
forecast will be derived from a capacity model provided by Customer and agreed
in writing by Mobile Messenger. At the Customer's request, Mobile Messenger will
assist in development of such capacity model. If changes to an existing capacity
model and/or forecast are agreed between Mobile Messenger and the Customer, then
Mobile Messenger will work with Network Operators to implement the changes which
are required as a result as soon as is reasonably practicable.

 

1.4
Mobile Messenger will use reasonable endeavours to work with Network Operators
with the objective of fixing any problems encountered in the receipt of messages
by the Platform.

 

1.5
Mobile Messenger will use reasonable endeavours to ensure that there is
sufficient network capacity for the Platform to receive messages at a Throughput
defined in the relevant Service Addendum.

 

1.6
Mobile Messenger will use reasonable endeavours to ensure that the Platform
makes the Allocated Number(s) available for receipt of messages from the Network
Operators.

 

10
Maintenance

 

1.3
Mobile Messenger may require short periods of unavailability of Services for
maintenance reasons and in order to implement changes and upgrades.

 

1.4
Mobile Messenger will use reasonable endeavours to perform maintenance which
requires the unavailability of the Services, or which is reasonably likely to
have an adverse effect upon the Services between the hours of:

   

(a)  02:00 to 04:00 UK Time on Wednesdays for Services which are provided from
the UK; and
 
(b)  01.00 to 03.00 California Time on Wednesdays for Services which are
provided from the USA.
 

1.5
In the case of un-planned maintenance Mobile Messenger shall provide 24 hours
notice whenever reasonably practicable, and in the case of emergency maintenance
Mobile Messenger shall provide as much advance notice to Customer as is
reasonably practicable.

 

1.6
Mobile Messenger will use reasonable endeavours to give the Customer:

   

(a)  at least 2 weeks advanced notice of any changes to the Services which will
require the Customer to make modifications in how it connects to the Platform;
and
 

--------------------------------------------------------------------------------


 
(b) advance notice of planned maintenance on Network Operator Mobile Networks,
the Customer acknowledging that the provision of such notice is conditional upon
Mobile Messenger itself being provided with notice from the relevant Network
Operator(s).
 

1.7
Mobile Messenger shall use its reasonable endeavours to conduct maintenance
under this paragraph so as to minimize adverse impact on customers.

 

11
Service Reviews

 
For Premier Service Customers, Mobile Messenger account manager and Customer
will have monthly service reviews at dates mutually agreed between the parties.
Services reviews will cover:
 

1.5
review of open tickets and tickets opened or closed since last meeting;

   

1.6
review of reports;

   

1.7
review of new implementations in the pipeline; and

   

1.8
any other items which need to be discussed

 

12
Termination conditions

 
The following shall constitute events giving rise to a right of the Customer to
terminate a specific Service Addendum and the Services provided thereunder under
Clause 12.3(b) of the Terms and Conditions by 30 days' notice in writing to
Mobile Messenger given during the 30 day period following the end of a calendar
month during which:
 

1.3
more than 3 Severity 1 Failures are properly reported by the Customer; and

   

1.4
more than 5 Severity II Failures are properly reported which adversely affect at
least 25% of the Customer's messages sent under the relevant Services.

 

--------------------------------------------------------------------------------


 
SCHEDULE 2
 
PREMIUM SMS TERMS AND CONDITIONS
 

1
Definitions

 

12.1
"Customer Care Form" means a document in the form notified to the Customer by
Mobile Messenger from time to time that details information that the Network
Operators' customer care departments need to respond adequately to End-users who
call in with complaints or queries about the Services.

 

12.2
"MO Premium Rate Message" means an SMS text message sent by an End-user to an
Allocated Number.

   

123
"MT Premium Rate Message" means a mobile-terminating premium rate SMS message
sent by Customer through the Platform to an End-user in response to a Service
Request.

 

12.4
"Multiple Request" means a request from an End-user (capable of Validation as
originating from such End-user) to Customer or to Mobile Messenger to prompt a
certain (or indefmite) number of MT Premium Rate Messages to be sent to such
End-user's mobile phone at predetermined intervals, or upon the occurrence of
predetermined events.

 

12.5
"Permitted Premium Rate Services" means the provision of such Premium Rate
Messages as are:

   

(a)  
specified on an Mobile Messenger Customer Care Form which has been submitted to,
and approved by, Mobile Messenger, for the relevant Addendum; or

 
(b)   notified in writing by Customer to Mobile Messenger and approved in
writing by Mobile Messenger, in each case, such approval not to be unreasonably
withheld.
 

12.6
"Service Request" means a Single Request or a Multiple Request.

   

12.7
"Single Request" means a request from an End-user (capable of Validation as
originating from such End-user) to Customer or to Mobile Messenger to prompt a
single MT Premium Rate Message to be sent to such End-user's mobile phone.

 

1.16
"Validation" means a process (acceptable to Mobile Messenger in accordance with
Paragraph 12.10 below) by which Customer can prove that a Service Request
originated from the End-user to whom the relevant MT Premium Rate Message was
sent.

 
Customer Commitments
 
Customer accepts full responsibility for obtaining permission from End-users to
send MT Premium Rate Messages to them and charge them money for receiving such
messages using the Service Including responsibility for any Network Operator or
Regulator-imposed fines that may result from non-compliance with this or other
conditions.
 

3
Matters relating to the sending of MT Premium Rate Messages

   

12.7
Customer shall be entitled to provide Permitted Premium Rate Services to
End-users provided that:

   

(a)  
an appropriate Service Request shall first have been received from such
End-user;

   

(b)  
an End-user shall be sent not more than one MT Premium Rate Message in response
to a Single Request;

   

(c)  
no more MT Premium Rate Messages shall be sent to an End-user in response to a
Multiple Request than such End-user shall have requested via such Multiple
Request; and

 

(d)  
regardless of the number of Service Requests made, the total number of MT
Premium Rate Messages sent to a single End-user in any one day in respect of a
particular Service or via a particular Allocated Number shall be no more than
the number that would cost such End-user the relevant amount specified in the
Addendum, provided that if no amount is specified in the Addendum, then the
relevant amount shall be deemed to be $25.

 

12.8
Customer shall not provide any Premium Rate Message services to End-users which
are not Permitted Premium Rate Services.

 

12.9
Customer:

 

--------------------------------------------------------------------------------


 

(c)  
shall be responsible for retaining (for a minimum of 3 months after the last MT
Premium Rate Message was sent to any given End-user) evidence that each MT
Premium Rate Message sent to that End-user was sent in response to a Service
Request that had been subject to proper Validation; and

   

(d)  
hereby agrees that, upon written request giving 5 days notice, Mobile Messenger
shall have the right to inspect the evidence referred to at (a) above.

 

12.10
Methods of Validation which are acceptable to Mobile Messenger shall be
stipulated in writing to Customer from time to time. In the event that Customer
wishes to use any other method, it shall first obtain the prior written approval
of Mobile Messenger (which approval Mobile Messenger shall not unreasonably
withhold), absent which such method shall be deemed invalid for the purposes of
this Paragraph. Current methods of Validation must Include either:

   

(d)  a requirement on the End-user to communicate his Service Request to Mobile
Messenger or to Customer using his mobile phone in such a way that his MSIDN
(End-User mobile phone number) is capable of being captured and stored by Mobile
Messenger or by Customer; or
 

(e)  
the delivery (free of charge to the End-user) to the End-user's mobile phone of
a unique identifying code relating to the Service allowing such End-user to make
his Service Request other than via his mobile phone.

 

12.11
Customer shall ensure:

   

(a)  
that before they make a Service Request or send a MO Premium Rate Message,
End-users have been made aware of the identity of Customer as the supplier of
the Services (details to Include a contact address in the country in which the
MO Premium Rate Message is sent);

 

(b)  
that before they make a Service Request or send a MO Premium Rate Message,
End-users have an adequate description of the Services;

   

(a)  that before they make a Service Request or send a MO Premium Rate Message,
End-users have been made aware of (i) the cost of the Service Request or MO
Premium Rate Message, (ii) the cost of the relevant MT Premium Rate Messages,
(iii) the frequency and number (unless this is indefinite - in which case this
fact shall be made clear) of MT Premium Rate Messages that will be received in
response to a Multiple Request and (iv) their rights to cancel described in
Paragraph 12.10(e);

   

(d)  
that before they make a Service Request or send a MO Premium Rate Message,
End-users have been made aware of the arrangements for payment (Le. that charges
will be made via the End-user's mobile phone bill, or deducted from the
End-user's mobile phone credit (as appropriate));

 

(e)  
that after they make a Multiple Request, End-users have the right and the
capability at any time to cancel such Multiple Request with immediate effect
following which cancellation any communication (Including but not limited to
SMS) sent by Customer to the End-user shall be free of charge to the End-user,
and that such cancellation capability is available to the End-user in the same
format (i.e. either via the internet or SMS) as he originally made the Multiple
Request;

   

(t)   that before they make a Service Request or send a MO Premium Rate Message,
End-users are aware of contact details for customer care run by Customer, and
that if they have a complaint relating to the Services they should contact
Customer and not Mobile Messenger.
 

1.17
Breach of any part of this Paragraph 3 by Customer will entitle Mobile Messenger
to suspend immediately all Services run by Customer under these Terms and
Conditions until such time as it is satisfied, acting reasonably, that such
breach will not be repeated in the future.

 

4
Revenue Share Payments

   

12.10
In the event a Network Operator is unable to collect funds from an End-user, no
payment will be due to the Customer for that End-user.

 

12.11
Calculation of Revenue Share Payments shall be made with reference to Network
Operator billing information and accordingly in the event of any dispute,
Network Operator billing information shall be conclusive.

 

12.12
For shared Allocated Number services, Revenue Share Payments from Network
Operators will be prorated across all users of the Allocated Number based on
message volumes, in order to calculate the sum due to the Customer.

 

12.13
Any SMS delivery costs or other charges made to Mobile Messenger by the Network
Operator in the event of non-collection of funds from an End-user will be
deducted from payments due to the Customer.

 

--------------------------------------------------------------------------------


 
5
End-user support

   

12.10
Customer's right to launch a new Premium Rate Service is conditional upon
Customer first completing and returning electronically to Mobile Messenger (to
such email or other address as Mobile Messenger may specify for this purpose) a
Customer Care Form which satisfies the relevant mobile Network Operators that
the Services will be run in accordance with the terms of the Terms and
Conditions. At its discretion, Mobile Messenger may require tests to be run on a
new Premium Rate Service before deciding whether or not it can go live. Customer
shall continue to be obliged to keep Mobile Messenger informed (promptly) of any
changes to the details on the Customer Care Form throughout the term of the
Terms and Conditions.

 

12.11
Customer shall be responsible for ensuring that adequate support (for instance,
the provision of a telephone support help line relevant to the Services to be
operational during business hours) is provided for all End-users in relation to
the Services and shall be required to inform End-users of any related routes of
contact in relation to the Services.

 

1.18
Customer accepts all responsibility and liability for any payments made to
End-users in compensation for Premium Rate Message that are not solicited (that
is, not properly sent in accordance with the Terms and Conditions) or sent after
an End-user has exercised the right to cancel described in Paragraph 12.10(e).
This liability extends to any ex-gratia payment made by the Network Operator
where a failure by Customer to respect cancellation by an End-user has occurred.
In connection herewith:

 

(e) 
Mobile Messenger shall be entitled to pass on to Customer and Customer hereby
agrees to pay any such ex-gratia payments made by Network Operators to End-users
;

   

(a)  
in relation to any individual ex-gratia payment to an End-User in excess of
$25.00US (Including applicable taxes) in respect of each Allocated Number each
day, Mobile Messenger shall (i) inform the Customer thereof, and (ii) allow the
Customer an opportunity to make representations to Mobile Messenger as to the
amount of such payments. Mobile Messenger will take note of such
representations, notwithstanding which (and provided that) the Customer hereby
acknowledges that Mobile Messenger will be entitled to make such payment as is
required by the relevant Network Operator, and to recover the amount of such
payment from the Customer pursuant to paragraph ( ) above;

 

(b)  
where aggregate ex-gratia payments to End-Users in any month exceed $3,500.00 US
(Including applicable taxes) in relation to any individual Service or Allocated
Number, then Mobile Messenger shall (i) inform the Customer thereof, and (ii)
allow the Customer an opportunity to make representations to Mobile Messenger as
to the amount of such payments. Mobile Messenger will take note of such
representations, notwithstanding which (and provided that) the Customer hereby
acknowledges that Mobile Messenger will be entitled to make such payment as is
required by the relevant Network Operator, and to recover the amount of such
payment from the Customer pursuant to paragraph (e) above;

 
(h) Mobile Messenger shall Include an invoice for any such payments as part of
the billing information provided to Customer.
 

12.13
Customer agrees promptly to reimburse Mobile Messenger for any charges levied by
Network Operators for actions undertaken in relation to the Customer or any
End-Users (such as, without limitation, charges for calls made to call-centres
by End-Users). Mobile Messenger shall Include an invoice for any such payments
as part of the billing information provided to Customer.

 

12.14
Where an End-user is entitled to any refund in respect of Premium Rate Services
or MT Premium Rate Messages, Customer shall be obliged to refund such End-user
the amount that such End-user paid for such Services or MT Premium Rate
Messages, and not just the relevant Revenue Share Payment received by Customer.
This provision shall be enforceable by Mobile Messenger on behalf of End-users.

 

6
Association of Set-Vices with Mobile Messenger

   

12.13
Customer must ensure that the Services are of a quality and kind likely that is
not likely to bring Mobile Messenger or the Network Operators into disrepute.
Whether or not the Services comply with this Paragraph shall be a matter to be
determined by Mobile Messenger in its sole discretion.

 

12.14
Customer must not state or imply any approval by Mobile Messenger or the Network
Operator of the Services or refer to Mobile Messenger without the express and
prior approval in writing of Mobile Messenger. Notwithstanding the foregoing,
Customer is entitled to refer to Mobile Messenger or the relevant Network
Operator and its services to the extent necessary in order to inform End-users
or potential End-users about the Services and their use and in order to fulfill
its obligations under these Terms and Conditions, applicable laws andlor
regulations.

 

--------------------------------------------------------------------------------


 
7
Network issues

 

12.13
The Customer shall consult with Mobile Messenger (at Mobile Messenger's request)
with a view to ensuring that the number of attempted Service Requests (via SMS)
and Premium Rate Messages at any time does not significantly exceed Mobile
Messenger's capacity or the relevant Network Operator's SMS capacity.

 

12.14
In the event that (a) such capacity is exceeded, or (b) Mobile Messenger
believes, acting reasonably, that such capacity is likely to be exceeded, then
upon receipt of any notice thereof given by Mobile Messenger to the Customer,
the Customer shall promptly take all reasonable steps to prevent such excess.

 

1.19
The Customer acknowledges that if Mobile Messenger is unable to contact Customer
for the purposes stated in Paragraph 12.14 or the Customer fails promptly to
prevent such excess, Mobile Messenger shall be entitled to take whatever action
it deems appropriate to prevent such excess, Including temporarily suspending
the availability of the Services to End-users, as provided in Paragraph 1.20.

 

12.16
The Customer shall give to Mobile Messenger at least 14 days' written notice
before advertising any of the Services on television, whether by terrestrial,
cable, satellite or otherwise.

 

1.20
Without prejudice to Mobile Messenger's other rights under these Terms and
Conditions, any breach of Paragraph 12.14 by the Customer, and in any event any
exceeding of Mobile Messenger's or the relevant Network Operator's SMS capacity,
will entitle Mobile Messenger to suspend all Services under these Terms and
Conditions immediately, and to keep them suspended until such time as it is
satisfied, acting reasonably, that such breach or excess will not be repeated in
the future.

--------------------------------------------------------------------------------


 
US MT BILLED PREMIUM SMS SERVICE ADDENDUM
 
Addendum Number: 28 April 2005
 
To a Master Services Agreement dated 19th April 2005 between Mobile Messenger
and New Motion Inc
 

1
Service type: US MT Billed Premium SMS and Trivia Application

 

2
Term for Service: Minimum period of 12 months from the Commencement Date
(Initial Term), continuing for a twelve [12] month period with automatic
renewals of twelve [12] months (Renewal Period). Either party may with ninety
[90] days written notice terminate the contract at the end of the Initial Term
or then current Renewal Period.

 

3
Service Specifications:

   

(a) Type: Unique Short code(s). 31000
 
(b) End-user Prices & Short code(s):
[Insert Unique Short Code and applicable tariff]
 
Short Code
 
Tariff 
  31000  
$
0.99
 

 
(c) Network Operators available: AT&T, Cingular, T-Mobile and Verizon, Sprint,
and Nextel. (d)Adult content: No. See Exhibit 1, Content Standards.
 
(e) Service Interface: Select below:
 
Interface Type
Java API
 
SMPP
 
Redhot XML
 
HTTP
 
MM Supplied Application
X



 
 
(f) Throughput: 2 messageslsecond (g) Latency: 30 seconds
 

4
Pricing:

   

(a) Account setup fee: $1,000
 
(b)Account support fee: $500
 
(c)Non premium MT messages: $0.035 per message
 
(d) Trivia Application No Charge ( The Txt Trivia Engine is provided at no
additional charge)
 
(e) Development work for Txt Trivia Customisation.
 

(i)  
Hourly Rate : $80 per hour

   

(ii)  
All Development work will be conducted with approval and sign off. Work to be
estimated prior to approval.

--------------------------------------------------------------------------------


 
5
Short code pricing:

   

5.1
Set Up Cost: $2000 (The code is already provisioned)

   

5.2
Monthly Fee: $1000

   

6
Initial Payment:

   

Account setup fee(s), Carrier short code setup fee(s) and first month's Account
support fee are due upon signature of this Addendum.
 

7
Premium SMS Out Payments

   

7.1
Out payments from Mobile Messenger to Customer:

 
Tariff  $0.99
 
Mobile Messenger agrees to pay-out to New Motion Inc the exact amount paid per
carrier per shortcode as from Mobile Messenger's direct supplier less the
following service amounts as per the table below:
 
Messages Per Month
 
Fee Per message
 
Plus
1 - 500,000
 
3 cents
 
$0
501,000 — 1,000,000
 
2 cents
 
$15,000 (includes 500,000 messages)
1,000,001 — 2,000,000
 
1.5 cents
 
$25,000 (includes 1,000,000 messages)
2,000,001 and above
 
1 cent
 
$40,000 (includes 2,000,000 messages)

 

7.2
T-Mobile Ringtone includes non ringtone binaries.

   

7.3
Volumes specified in each of the tables at Paragraph 7.1 above are references to
numbers of messages sent on that specific Network Operator's US mobile network
under this Service Addendum in any given month.

 

7.4
All MO messages sent to Short codes will be charged to End-users at their
standard rate. There is no out payment for these messages.

 

7.5
Out payments to the Client shall be paid as follows:-

   

(a)   Mobile Messenger will notify Client monthly in writing of the out payments
due to the Client, as calculated in accordance with Paragraph 7.1 above, based
on reports from Network Operators;
 
(b)  Client shall invoice Mobile Messenger for the amounts of the out payments
which are thus notified by Mobile Messenger; and
 
(c)  Mobile Messenger will make payment to the Client of the relevant out
payment amounts, subject to the Terms and Conditions, 14 days after receiving
payment from the relevant Network Operators for the Premium Rate Messages in
respect of which the out payments are payable.
 

8
Additional Terms and Conditions

 

8.1
"Permitted Premium Rate Services" includes the provision of those Premium Rate
Messages described on an Mobile Messenger Client Care Form submitted by Client
and approved by Mobile Messenger, such approval not to be unreasonably withheld.

 

8.2
Client agrees to abide by all applicable terms and conditions of Network
Operators as notified in writing by Mobile Messenger from time to time.

 

8.3
End-users of Verizon are be charged $0.02 per received MT message (whether
premium or non-premium), and Client will notify End-users of this in accordance
with Paragraph 3.5(c) of Schedule 2, Premium SMS Terms and Conditions, of the
Master Service Agreement.

 

--------------------------------------------------------------------------------


 

8.4
Monthly recurring Account Service charge is invoiced on the first of each month
beginning the first month from the date of first carrier activation.

 

8.5
Mobile Messenger may add service through additional carriers in its sole
discretion from time to time. Client will be notified of message rates for such
additional carriers by rate card. However, in its sole discretion, Mobile
Messenger may require Client to pay the actual set-up fees attributable to
Client's services which Mobile Messenger is charged by such additional
carrier(s).

 

8.6
Each service order form entered in connection with this Addendum is part of this
Addendum and is incorporated herein by reference. In the event of a conflict
between this Addendum and a service order form, the terms of this Addendum shall
control.

 

9
Test code 28444 ($0.30 tariff) Terms and Conditions

   

9.1
Upon Client request, Mobile Messenger will provide Client with a shared test
code with an associated Keyword.

   

9.2
Mobile Messenger will provide Client with one Keyword. Keyword will be chosen by
Mobile Messenger.

   

9.3
The test code will be available to Client until live short code is setup on at
least one carrier.

   

9.4
The tariff on test code 28444 is $0.30. No out payments are made by Mobile
Messenger to Client for traffic generated on test short code.

 

9.5
Non-premium MT messages will be charged in accordance with Paragraph 4.

 
Mobile Messenger'ty-Ltd" New Motion Inc
 

       
By:  Sig 1 [sig1.jpg]
   
By:  Sig 2 [sig2.jpg]

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

/s/ Scott Walker
        Signature and Date _______________     Signature and Date
_______________              
Scott Walker CEO
Printed Name and Title
   
Printed Name and Title

 
 

--------------------------------------------------------------------------------


 
Exhibit 1 Content Standards
 
Operators reserve the right to prohibit any content they deem to be offensive or
in violation of their standards. Adult text content of any sort is not allowed
by US Operators. This includes use of sexually explicit or implicit terms about
activities, profanities, slang for body parts, states of arousal, or sexual
desires and intent.
 
Images prohibition includes anything sexual in nature. "Swimsuit" type images
may be approved, any nudity, sexual posing or implications will be rejected.
 
Operator Specific Prohibition Requirements:
 
Verizon Wireless -:
 
Alcoholic beverage-related (i.e., beer, wine, liquor, etc.) Tobacco-related
(cigarettes, cigars, pipes, chewing tobacco, etc.)
 
Gunslweapons-related (firearms, bullets, etc.) Illegal drugs-related (marijuana,
cocaine, etc.) Pornographic-related (i.e., adult themes, sexual content, etc.)
 
Crime-related (i.e., organized crime, notorious characters, etc.)
 
Violence-related (i.e. certain games, etc.) Death-related (i.e., funeral homes,
mortuaries, etc.) Gambling-related (i.e., casinos, lotteries, etc.) Hate-related
(i.e., racist organizations, etc.)
 
Involves unauthorized or unapproved use of Verizon Wireless' intellectual
property
 
Involves a copy or parody of current or past Verizon Wireless products or
services
 
Competitor-related (i.e., providers of telecommunications services other than
Verizon Wireless or its Affiliates, providers of comparison shopping for
telecommunications services, etc.)
 
related (i.e., racist organizations, etc.)
 
Involves a copy or parody of current or past Verizon Wireless products or
services
 
Involves an implied affiliation, association or endorsement by, or favored
status with, Verizon Wireless.
 
AT&T - Harassing, defamatory, libellous, abusive, threatening, obscene, coercive
or objectionable are not allowed.
 
Cingular - Customer is responsible to ensure messages do not constitute
Unsuitable Content. Cingular or its affiliated agent may review all Customer
Content prior to its delivery to its delivery to Subscribers. Cingular may
reject any Customer Content in its sole discretion.
 
T-Mobile -
1.  Company and Third Party Providers will not send any Messages via the
T-Mobile Network that include characters other than those included in the
then-current T-Mobile SMPP character set.
 
2.  Company and Third Party Providers are responsible for all Content and
materials included in the Services and any and all Messages distributed in
connection therewith, and Company and Third Party Providers will ensure that all
such Content and materials do not and will not contain any material that:
 
(a)  is unlawful, obscene, or defamatory or violates any Intellectual Property
Rights or any other rights of any third party;
 
(b)  facilitates any illegal activity;
 
(c)  contains any sexually explicit content or images;
 
(d)  is false, misleading, or likely to mislead or deceive (including, without
limitation, information relating to the source or the author of the message); or
 
(e)  promotes violence, discrimination, or illegal activities.
 

--------------------------------------------------------------------------------

